NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SERGIO RODRIGUEZ-SOSA,                           No.   15-72687

                Petitioner,                      Agency No. A076-374-216

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Sergio Rodriguez-Sosa, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Coronado v. Holder, 759 F.3d 977, 982 (9th Cir. 2014). We deny the petition for

review.

      The agency did not err in concluding that Rodriguez-Sosa failed to establish

that his 2002 and 2004 drug offense convictions were not controlled substance

violations that render him ineligible for cancellation of removal. See 8 U.S.C. §§

1229b(b), 1182(a)(2)(A)(i)(II); Pereida v. Wilkinson, 141 S.Ct. 754, 766 (2021)

(an inconclusive conviction record is insufficient to meet applicant’s burden of

proof to show eligibility for relief). Thus, Rodriguez-Sosa’s cancellation of

removal claim fails.

      We decline Rodriguez-Sosa’s request for remand to present further

evidence, particularly where he does not identify what evidence he intends to

submit on remand or explain how it would establish that his convictions were not

controlled substance violations that render him ineligible for cancellation of

removal. Cf. Pereida, 141 S.Ct. at 766.

      Rodriguez-Sosa’s motion to file late petition for review (Docket Entry No.

2) is granted.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                      15-72687